*307OPINION.
Thus sell :
The lease here under consideration conveyed to the lessee the exclusive use f,or such term of years as might be required for the mining and removal of a vein of coal, estimated to contain approximately four million tons. The lease created an interest and an estate in land separated from the fee. An interest or an estate in land is something of value the moment it is created unless, perchance, the conditions are of such an unfavorable character as to destroy the otherwise presumed value of the exclusive use of land for a period of years.
The testimony in this case all tends to prove that the conditions under which this lease was acquired were favorable to the lessee; that such conditions were more favorable than the conditions of other leases in the same territory as evidenced by the fact that the royalty paid under the lease here in question was 10 cents per ton while a lessee of an adjoining tract paid 15 cents per ton. The directors of the lessee corporation in the exercise of their judgment placed the present value of this lease made in May, 1920, at $80,000. Two other witnesses, one of whom was an experienced coal-mining operator and the other an experienced coal-mining engineer, both of *308whom were thoroughly familiar with coal-mining conditions in the territory surrounding the land covered by the petitioner’s lease, agreed that the present value of petitioner’s lease was at least $80,000. Another witness testified that he and his associates offered to purchase this lease in May, 1920, at a valuation of not less than $100,000, and that he renewed this offer again in June of the same year when the offer was rejected by the petitioner. We are, therefore, of the opinion that the record of this case must be taken to establish that at the time this lease was made and delivered to the petitioner corporation it had a then present value of $80,000, and at that value it was contributed to the petitioner corporation by its stockholders as a part of the paid-in capital and surplus of the petitioner, and that the lease must, therefore, be reflected in petitioner’s invested capital at the initial valuation of $80,000 and be subject to exhaustion from year to year in the proportion that the number of tons of coal mined each year is to the total coal content of the tract.
The deficiency may be recomputed in accordance with the foregoing findings of fact and opinion upon 15 days’ notice, pursuant to Buie 60, and judgment will be entered accordingly.